IN THE COURT OF APPEALS OF THE STATE OF IDAHO

                                       Docket No. 41602

STATE OF IDAHO,                                  )     2014 Unpublished Opinion No. 608
                                                 )
       Plaintiff-Respondent,                     )     Filed: July 3, 2014
                                                 )
v.                                               )     Stephen W. Kenyon, Clerk
                                                 )
VICTORINO ZAVALA,                                )     THIS IS AN UNPUBLISHED
                                                 )     OPINION AND SHALL NOT
       Defendant-Appellant.                      )     BE CITED AS AUTHORITY
                                                 )

       Appeal from the District Court of the First Judicial District, State of Idaho,
       Kootenai County. Hon. Lansing L. Haynes, District Judge.

       Judgment of conviction and unified sentence of twelve years, with a minimum
       period   of    confinement     of    nine    years,   for    trafficking  in
       methamphetamine, affirmed.

       Sara B. Thomas, State Appellate Public Defender; Kimberly E. Smith, Deputy
       Appellate Public Defender, Boise, for appellant.

       Hon. Lawrence G. Wasden, Attorney General; Lori A. Fleming, Deputy Attorney
       General, Boise, for respondent.
                 ________________________________________________

                     Before GUTIERREZ, Chief Judge; LANSING, Judge;
                                 and GRATTON, Judge

PER CURIAM
       Victorino Zavala was convicted of trafficking in methamphetamine, Idaho Code § 37-
2732B(a)(4). The district court sentenced Zavala to a unified term of twelve years, with a
minimum period of confinement of nine years. Zavala appeals, contending that his sentence is
excessive.
       Sentencing is a matter for the trial court’s discretion. Both our standard of review and the
factors to be considered in evaluating the reasonableness of the sentence are well established and
need not be repeated here. See State v. Hernandez, 121 Idaho 114, 117-18, 822 P.2d 1011, 1014-
15 (Ct. App. 1991); State v. Lopez, 106 Idaho 447, 449-51, 680 P.2d 869, 871-73 (Ct. App.

                                                1
1984); State v. Toohill, 103 Idaho 565, 568, 650 P.2d 707, 710 (Ct. App. 1982). When reviewing
the length of a sentence, we consider the defendant’s entire sentence. State v. Oliver, 144 Idaho
722, 726, 170 P.3d 387, 391 (2007). Applying these standards, and having reviewed the record
in this case, we cannot say that the district court abused its discretion.
       Therefore, Zavala’s judgment of conviction and sentence are affirmed.




                                                   2